Order entered September 15, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00770-CR

                       MARLON JUAN LALL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 2-21-0335

                                      ORDER

      Appellant timely filed his pro se notice of appeal in the above case. We

ORDER the trial court to conduct a hearing to determine whether appellant is

indigent and entitled to court-appointed counsel in this appeal. If the trial court

finds that appellant is entitled to court-appointed counsel, we ORDER the trial

court to appoint an attorney to represent appellant in the appeal. If the trial court

finds that appellant is not entitled to court-appointed counsel, the trial court shall
determine whether appellant will retain counsel to represent him in the appeal and,

if so, the name, State Bar number, and contact information for retained counsel.

         We ORDER the trial court to transmit any record of the hearing on counsel,

including findings of fact, any orders, and any supporting documentation, to this

Court within THIRTY DAYS of the date of this order.

         We ORDER District Clerk Lea Carlson to file a supplemental clerk’s record

containing the appointment of counsel within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Brett

Hall, Presiding Judge, 382nd Judicial District Court; to Lea Carlson, Rockwall

County District Clerk; and to the Rockwall County District Attorney’s Office,

Appellate Division.

         We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It will be reinstated when the supplemental clerk’s record is filed

or the Court deems it appropriate to do so.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE